Citation Nr: 0522398	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-16 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 determination of the VA 
Regional Office (RO) in Manila, Republic of the Philippines.  
The RO determined that the appellant did not meet the basic 
eligibility requirements for VA benefits.

The Board has granted the appellant's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

FINDING OF FACT

The appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

As a matter of law, the appellant is not eligible for VA 
benefits.  38 U.S.C.A. §§ 107, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.203, 3.40, 3.41 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

May 1945 Philippine Army documents show the appellant had 
military service.  One noted he served with the 161st 
Infantry.  This identification card appears to be signed by a 
U.S. Army Commander.  An enlistment record shows the 
appellant enlisted in July 1942 and was discharged in May 
1945.

A July 1945 Affidavit for Philippine Army Personnel shows the 
appellant was a civilian who joined the guerrilla forces.  It 
shows the appellant was a civilian carpenter from July 1941 
to May 1945.  He was with the 1st Co. COWHN from May 1945 to 
July 1945, when he was reported to be processed.

An April 1948 Diploma of Merit from the Republic of the 
Philippines Department of National Defense, Philippine 
Veterans Board, shows the appellant's name as having rendered 
meritorious service to the Philippines in World War II.

A March 2003 Philippine Armed Services Certification shows 
the appellant's military status was as a guerrilla.  It shows 
he joined in August 1942 in the 1st Co. COWHN, and was 
discharged in July 1945.

In March 2003, the RO requested verification of the 
appellant's service, using two spellings of the appellant's 
name.

In April 2003, the RO requested verification of the 
appellant's service, using three more spellings of the 
appellant's name.

In a June 2003 response, the National Personnel Records 
Center (NPRC) indicated that the RO's March 2003 request 
showed the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

An August 2003 NPRC response to the RO's April 2003 request 
showed the appellant had no service in the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

In a September 2003 written statement, the appellant stated 
that he served with the USAFFE for three years.  He provided 
four different spellings of his name.

In December 2003, the RO requested verification of the 
service of the appellant from the NPRC, using the four 
spellings of the appellant's name he provided in September 
2003.  The RO issued a second identical request in May 2004.

A June 2004 NPRC response to the RO's May 2004 request showed 
the appellant had no service in the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a March 2003 letter, the RO informed the appellant of VA's 
duty to notify him about his claim, VA's duty to assist him 
in obtaining evidence for his claim, and what the evidence 
must show to establish entitlement to VA disability benefits.  
The appellant was told which evidence VA would request for 
him and which evidence he was responsible for submitting.  
The appellant was also invited to submit evidence in support 
of his claim.

The RO issued a detailed December 2003 statement of the case 
(SOC) and February and July 2004 supplemental statements of 
the case (SSOCs), in which the appellant was advised of all 
the pertinent laws and regulations, including those 
specifying how his service could be verified.  The SOC also 
contained the text of 38 C.F.R. § 3.159(d)(1), stating that 
further assistance in developing evidence will be ceased by 
VA where the claimant is ineligible due to lack of qualifying 
service.

We therefore believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
eligibility for VA benefits.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the December 2003 SOC 
contained pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In his claim for VA benefits, Veteran's Application for 
Compensation and/or Pension, VA Form 21-526, filed in March 
2003, the appellant did not allege any service-connected 
disabilities.  This is consistent with his Affidavit for 
Philippine Army Personnel, which he executed in July 1945, on 
which he reported no wounds or illnesses incurred during his 
service.  He did list a current disability, coronary artery 
disease, and specified dates of treatment in December 1987.

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
 3.1(d) (2003).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2004).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002);  38 C.F.R. § 3.40 (2004).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2004).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2004).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40 (2004).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a); see also 
38 C.F.R. § 3.41.

When the claimant does not submit evidence of service or the 
evidence does not meet the requirements of this section, the 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203 (2004).  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.40, 3.41 (2003).

As noted, in March 2003 the appellant filed a claim for VA 
disability benefits.  On his completed VA Form 21-526 he 
provided information as to his military service, indicating 
that he had served with the 1st Co. COWHM, US-CVP from August 
1942 to May 1945, and with the 161st Infantry, US Army, from 
May 1945 to July 1945.  He contends that such service should 
confer upon him legal entitlement to VA benefits.

Pursuant to his application, the appellant has submitted 
various documents and certifications from Philippine 
government agencies, including several Philippine Army 
military and discharge documents issued by the Commonwealth 
of the Philippines.  He also submitted an identification card 
that appears to be signed by a U.S. Army commander.

In addition, the appellant indicated that the RO initially 
searched for his name but did not include multiple different 
spellings of his name that could have been used during his 
military service.  In response, the RO requested numerous 
searches, using all of the different spellings of his name 
provided by the appellant.  All searches have produced 
responses from the NPRC, and all responses showed that the 
appellant did not have the requisite service to be eligible 
for VA benefits.

Because the service department returned negative 
certifications of service, the Board finds that the appellant 
is not eligible for the requested VA benefits.

The Board notes that the documents submitted by the appellant 
fail to satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service, as they are not official 
documents of the appropriate U.S. service department.  The 
Philippine government has its own laws and regulations 
permitting recognition of military service that are of no 
legal effect regarding eligibility for benefits administered 
by the U.S. Department of Veterans Affairs.  Moreover, the 
appellant's written statements may not be accepted as 
verification of his service for purposes of receiving VA 
benefits, because only official documents of the U.S. service 
department can serve that purpose.  These documents also do 
not warrant yet a fourth request for certification of service 
for the appellant.

In the instant case, it is the law and not the evidence that 
is dispositive.  As applicable law renders the appellant 
ineligible for VA benefits, his claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. at 429-30.


ORDER

Basic eligibility for VA benefits is not established, and the 
appeal is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


